DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A previous Office Action, a Non-Final Rejection dated November 12, 2021, was erroneously mailed containing information that did not pertain to this application. Subsequently, this Office Action will replace the previous Office Action as the most current and correct communication sent by the United States Patent and Trademark Office. The period for reply for Applicant will restart and be three months from the mail date of this Office Action, with a proper reply being filed no later than six months from the mail date of this Office Action.
This Office Action is hereby considered the first action on the merits, and is in response to the application filed on December 3, 2019. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 1, 9, and 15 recite: “evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions” in lines 7-8 of claim 1, lines 9-10 of claim 9, and lines 10-11 of claim 15. Although providing literal support throughout the disclosure, the evaluation of the data for the user interactions is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0023] User behavior may be captured based on executed purchases through a product catalog. Products may be ranked based on evaluated user behavior in relation to purchases.
[0029] the provided set of products may be determined based on implemented evaluation logic that evaluates interactions performed through the product catalog at the web page. Evaluation of such interaction data may be performed to determine rank values of purchasing events for different products.
[0040] the e-commerce platform 210 is communicatively coupled to a product ranking evaluator 240. The product ranking evaluator 240 is implemented to evaluated collected user interaction data, such as the data from the collected user interaction storage 230. The product ranking 
[0067] At 320, the collected data for the user interactions is evaluated. A plurality of events corresponding to the user interactions are determined. An event from the plurality of events is defined by at least one product from the plurality of products, one or more properties of the at least one products, and a user profile of a user from the plurality of users corresponding to the event. For example, an event for purchasing product A may be defined by the product such as a T-shirt, by properties such as size, color and quantity - e.g. size S, red color and 1 piece, and by information about the user who performed the purchase - e.g., user located in London, UK and a female.
Although disclosing that the user interaction data is evaluated, the disclosure does not adequately describe how the data for the user interactions is evaluated, for example, by using a specific equation, calculation, or algorithm. The disclosure describes that user behavior data is captured by the system via counting purchase and viewing transactions of products, and that a plurality of events are determined based on at least one product from the plurality of products, one or more properties of the at least one products, and a user profile of a user from the plurality of users corresponding to the event, but the evaluation of the collected user data that is then used in order to achieve the determination of the plurality of events is not adequately disclosed. Applicant’s failure to disclose how evaluating the data for the user interactions is achieved raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 2-8, 10-14, and 16-20 inherit the deficiencies of claims 1, 9, and 15, respectively, and therefore are also rejected.

Claims 1, 9, and 15 recite: “determining a set of products from the plurality of products at the product catalog to be provided for display, wherein the set of products are determined based on the plurality of rank values and user properties of the second user” in lines 18-20 of 
[0042] when a user logs onto the e-commerce platform 210, the e- commerce platform 210 may intercept the interactions of the user with some of the products 215 and determine the user profile, and communicate that received interaction data to the product ranking evaluator 240. Upon receiving the data at the product ranking evaluator, a set of products from the products 215 at the product catalog to be provided for display at the e-commerce platform 210 are determined. The determination is based on the computed rank values for purchasing events for the products from the products 215 and based on the user profile of the user interacting with the e-commerce platform.
[0072] based on the identified interaction of the second user, a set of products from the plurality of products at the product catalog is determined to be provided for display to the second user. The set of products are determined based on determined rank values, at 330, and a user profile of the second user. 
[0073]  In some instances, the set of products that are determined to be provided for display to the second user are determined by comparing the user profile of the second user and user profiles associated with the plurality of events corresponding to the plurality of rank values.
Although disclosing a set of products are determined based on the rank values and user properties, the disclosure does not adequately describe how the set of products is determined using the ranked values and user properties, for example, by using a specific equation, calculation, or algorithm. The disclosure describes that the ranked values and user profiles are determined, but the method used to select the set of products based on the ranked values and user properties in order to achieve determining the set of products is not adequately disclosed. Applicant’s failure to disclose how the set of products is determined raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
Claims 2-8, 10-14, and 16-20 inherit the deficiencies of claims 1, 9, and 15, respectively, and therefore are also rejected.

Claims 3, 11, and 17 recite: “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” in lines 3-4 of the claims. Although providing literal support throughout the disclosure, the determination of a first set of mutually exclusive events and a second set of non-mutually exclusive events is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0021] Some products are mutually exclusive as alternative version or incompatible options. Some products may be non-exclusive and with high probability of purchasing as a set with some other products, e.g. main product and accessories.
[0030] Further, a product catalog may offer some products where purchasing them at the same time may be classified as a mutually exclusive event. For example, mutually exclusive events may be a purchase of a T-shirt of size S and a purchase of a T-shirt of size XL. Also, at the product catalog there may be products that are not mutually exclusive. For example, they may be complementary products, such as hats and gloves.
[0031] In some instances, a group of products provided through a product catalog can be interlinked by the type of products, accessories of parent product or customer pattern of buying similar products together. For example, a person buying bread online is most probably be buying the egg and/or jam as well. There is no explicit relationship between such product associations, but these kinds of relationships can be derived implicitly based on the user buying pattern and the products being sold within the same cart defined for purchasing products from the product catalog. in a given user session.
[0070] For example, a first event and a second event from the plurality of events are mutually exclusive when a first product associated with the first event is an alternative to a second product associated with the second event.
Although disclosing that mutually exclusive and non-mutually exclusive events are determined, the disclosure does not adequately describe how the events are decided to be either mutually exclusive or non-mutually exclusive, for example, by using a specific equation, 
	Claims 4-5 inherit the deficiencies of claim 3, and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 15 recite: “evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions” in lines 7-8 of claim 1, lines 9-10 of claim 9, and lines 10-11 of claim 15. Evaluating the data for the user interactions renders the claim indefinite because it is unclear how the user interaction data is being evaluated in order to determine a plurality of events that correspond to the user interactions. The disclosure describes that user behavior data is captured by the system via counting purchase and viewing transactions of products, and that a plurality of events are determined based on at least one product from the plurality of products, one or more properties of the at least one products, and a user profile of a user from the plurality of users corresponding to the event, but the evaluation of the collected user data that is then used in order to achieve the determination of the plurality of events is unclear. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user interaction data is evaluated.
Claims 2-8, 10-14, and 16-20 inherit the deficiencies noted in claims 1, 9, and 15, respectively, and therefore are also rejected. 
evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions” as any method for evaluating user interaction data to determine a plurality of events that correspond to the user interactions.

Claims 1, 9, and 15 recite: “determining a set of products from the plurality of products at the product catalog to be provided for display, wherein the set of products are determined based on the plurality of rank values and user properties of the second user” in lines 18-20 of claim 1, lines 20-22 of claim 9, and lines 21-23 of claim 15. Determining a set of products based on the rank values and user properties renders the claim indefinite because it is unclear how the user properties are being used to determine the set of products in conjunction with the rank values. The disclosure describes that the ranked values and user profiles are determined, but the method used to select the set of products based on the ranked values and user properties in order to achieve determining the set of products is unclear. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user interaction data is evaluated.
Claims 2-8, 10-14, and 16-20 inherit the deficiencies noted in claims 1, 9, and 15, respectively, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret the manner of “determining a set of products from the plurality of products at the product catalog to be provided for display, wherein the set of products are determined based on the plurality of rank values and user properties of the second user” as any method for determining a set of products using rank values and user profile data.

Claims 3, 11, and 17 recite: “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” in lines 3-4 of the claims. Determining mutually exclusive and non-mutually exclusive events from the plurality of events renders the claim indefinite because it is unclear how the events are determined to be mutually exclusive or non-mutually exclusive. The disclosure describes several examples, including that mutually exclusive events can be products that are alternatives or incompatible, and non-mutually exclusive events can be main product and accessories or complementary products. However, the explicit method used to decide which events are mutually exclusive and non-mutually exclusive in order to achieve determining the first and second sets of events is unclear. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user interaction data is evaluated.
Claims 4-5 inherit the deficiencies noted in claim 3, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret the manner of “determining a first set of mutually exclusive events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events” as any method for determining whether an event is mutually exclusive or non-mutually exclusive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 9-14, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product recommendation. Specifically, representative claim 1 recites the abstract idea of: 
collecting data for user interactions performed through a product catalog, wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog;
evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions, wherein an event from the plurality of events is defined by at least one product from the plurality of products, one or more properties of the at least one products, and user properties of a user from the plurality of users corresponding to the event;
determining a plurality of rank values corresponding to the plurality of events, wherein a first rank value from the plurality of rank values define a first probability for performing a purchase executed with a corresponding user interaction from the user interactions for a product from the plurality of products performed by a first user from the plurality of users; and
upon identifying user interactions from a second user with the product catalog, determining a set of products from the plurality of products at the product catalog to be provided for display, wherein the set of products are determined based on the plurality of rank values and user properties of the second user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, collecting data for user interactions performed through a product catalog, wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog is a type of observation. Additionally, evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions, wherein an event from the plurality of events is defined by at least one product from the plurality of products, one or more properties of the at least one products, and user properties of a user from the plurality of users corresponding to the event is a type of evaluation. Furthermore, determining a plurality of rank values corresponding to the plurality of events, wherein a first rank value from the plurality of rank values define a first probability for performing a purchase executed with a corresponding user interaction from the user interactions for a product from the plurality of products performed by a first user from the plurality of users and upon identifying user interactions from a second user with the product catalog, determining a set of products from the plurality of products at the product catalog to be provided for display, wherein the set of products are determined based on the plurality of rank values and user properties of the second user are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, one or more processors, and a user interface of a web page.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., product recommendation) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-8 merely further define the abstract limitations of claim 1, and do not include any further additional elements. Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, claims 9-14 and 15-20 remain only a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, and claim 15 includes additional elements of a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 9-14 and 15-20 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 8-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et. al. (US 20080243631 A1, herein referred to as Kane).

With respect to claim 1, Kane discloses:
A computer-implemented method, the method being executed by one or more processors and comprising {Kane, see at least: figs 4A, 4B, 5; [0130] components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}:
collecting data for user interactions performed through a product catalog provided on a user interface of a web page {Kane, see at least: fig 1, #106; [0014] The web sites typically host , 
wherein the user interactions are performed by a plurality of users in relation to a plurality of products provided through the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories};
evaluating the data for the user interactions to determine a plurality of events corresponding to the user interactions {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including … analyzing these event histories to detect various types of associations between specific items}, 
wherein an event from the plurality of events is defined by at least one product from the plurality of products, one or more properties of the at least one products, and user properties of a user from the plurality of users corresponding to the event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B," "Users who view C also view D," or "Users who rent E also rent F"). The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."; [0067] event is represented as a tuple of a User ID, an Event Type, an item (Item ID and Item Type), and the Event Time};
determining a plurality of rank values corresponding to the plurality of events, wherein a first rank value from the plurality of rank values define a first probability for performing a purchase executed with a corresponding user interaction from the user interactions for a product from the plurality of products performed by a first user from the plurality of users {Kane, see at least: [0119] the purchase histories of the users are retrieved, and are similarly used to generate a temporary table that maps user/date information to purchased items; [0120] the temporary tables are used to count, for each browsed item/purchased item pair, how many users bought the purchased item within 0-N days after viewing the browsed item; [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value; [0123] the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained for inclusion within a data structure … although many different items may have been purchased by users who viewed item A, only those M items that were purchased relatively frequently by users who viewed item A are included within the conditional mapping entry for item A}; and
upon identifying user interactions from a second user with the product catalog, determining a set of products from the plurality of products at the product catalog to be provided for display {Kane, see at least: [0129] When a user submits a search query, the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}, 
wherein the set of products are determined based on the plurality of rank values and user properties of the second user {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the recommendation services interface 105}.

With respect to claim 2, Kane discloses the method of claim 1. Kane further discloses:
wherein the user interactions are associated with purchase transactions and with viewing interactions for one or more products from the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories}.

With respect to claim 8, Kane discloses the method of claim 1. Kane further discloses:
wherein the set of products is determined by comparing the user properties of the second user and user properties associated with the plurality of events corresponding to the plurality of rank values {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the .

Regarding claims 9-10, 14 and 15-16, 20, claims 9-10 and 14 are directed to a non-transitory computer readable storage medium, while claims 15-16 and 20 are directed to a system. Claims 9-10, 14, and 15-16, 20 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 8, which are directed towards a computer-implemented method. Therefore, claims 9-10, 14 and 15-16, 20 are rejected for the same reasons as set forth above for claims 1-2 and 8. 
It is noted that claim 9 includes additional elements of:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.
Kane discloses:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.
It is noted that claim 15 includes additional elements of:
A system, comprising:
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations.
Kane discloses:
A system, comprising {Kane, see at least: fig 1}:
a computing device {Kane, see at least: [0130] one or more computers or computer processors}; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6-7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi), in further view of Hou et. al. (US 10699299 B1, herein referred to as Hou).

With respect to claim 3, Kane discloses the method of claim 1. Kane further discloses:
wherein determining the plurality of rank values comprises {Kane, see at least: [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value}:
determining events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events {Kane, see at least: [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B," "Users who view C also view D," or "Users who rent E also rent F"). The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
determining rank values corresponding to the events {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value}; and
determining a second set of rank values corresponding to the second set of non- mutually exclusive event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing that rank values can be determined for corresponding events and events can be deemed related or associated, Kane does not disclose:
 a first set of mutually exclusive events; and
determining a first set of values corresponding to the first set of mutually exclusive events.
However, Modaresi teaches:
determining a first set of mutually exclusive events {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides)};
determining a first set of values corresponding to the first set of mutually exclusive events {Modaresi, see at least: [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 4, Kane and Modaresi teach the method of claim 3. Kane further discloses:
wherein a rank value from the rank values is determined as probabilities of purchasing products part of a corresponding event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first .
Although disclosing the ability to rank values based on probabilities, Kane does not disclose:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events.
However, Modaresi teaches:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events {Modaresi, see at least: [0093] Each element of μ is a number between 0 and 1 … If the Compete flag were set... the purchase probabilities are not independent and in fact must sum to something less than 1}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included summing the probabilities as taught by Modaresi in the product recommendation method of Kane in order to minimize the amount of historical data needed to make a recommendation (Modaresi: [0008]).

With respect to claim 6, Kane discloses the method of claim 1. Kane further discloses:
wherein the plurality of rank values comprise a second set of rank values corresponding to events that are non-mutually exclusive {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second .
Although disclosing the ability to rank probability values for related or associated events, Kane does not disclose:
a first set of rank values corresponding to events that are mutually exclusive.
However, Modaresi teaches:
a first set of rank values corresponding to events that are mutually exclusive {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 7, Kane discloses the method of claim 1. Kane further discloses:
a first event and a second event from the plurality of events {Kane, see at least: [0046] The web service 100 may also collectively analyze events of two different types to generate ;
a first product associated with the first event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users who view A}; and
a second product associated with the second event {Kane, see at least: 0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users … purchase B}.
Although disclosing products associated with separate events, Kane does not disclose:
wherein events are mutually exclusive when a first product is an alternative to a second product.
However, Modaresi teaches:
wherein events are mutually exclusive when a first product is an alternative to a second product {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0092] the Non-Compete flag is set at 209, because these ancillary items could all be purchased together (i.e., they are not substitutes for one another) (i.e., when the Compete flag is set, the items are alternatives)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught 

Regarding claims 12-13 and 18-19, claims 12-13 are directed to a non-transitory computer readable storage medium, while claims 18-19 are directed to a system. Claims 12-13 and 18-19 recite limitations that are parallel in nature to those addressed above for claims 6-7, which are directed towards a computer-implemented method. Therefore, claims 12-13 and 18-19 are rejected for the same reasons as set forth above for claims 6-7. 


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi), in further view of Hou et. al. (US 10699299 B1, herein referred to as Hou).

With respect to claim 5, Kane and Modaresi teach the method of claim 4. Kane further discloses:
wherein a rank value from the second set of rank values is determined for an event defining a first set of products from the plurality of products, wherein the rank value is determined as a result of probabilities of buying each of the first set of products {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained ... only those M items that were purchased relatively frequently by users who viewed item A are included}.
Although disclosing the ability to rank probabilities based on related or associated events, Kane does not disclose:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products.
However, Hou teaches:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products {Hou, see at least: [8:45-46] # who bought .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the computation as taught by Hou in the product recommendation method of Kane and Modaresi in order to (Hou: []).

Regarding claims 11 and 17, claim 11 is directed to a non-transitory computer readable storage medium, while claim 17 is directed to a system. Claims 11 and 17 recite limitations that are parallel in nature to those addressed above for claims 3-5, which are directed towards a computer-implemented method. Therefore, claims 11 and 17 are rejected for the same reasons as set forth above for claims 3-5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Domingos et. al. (2001 NPL) was used to understand how customer data is mined in order to market products in brick-and-mortar environments.
Kumar et. al. (US 20060106665 A1) was used to understand other methods for evaluating customer interaction data using mutually exclusive products that can be purchased either separately or together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625